Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7, 9-15 and 17-20 are presented for examination.	
Claims 8 and 16 were cancelled.
Claims 1, 9 and 17 were amended.
This is a Final Action.

Response to Arguments
Applicant's arguments filed 03/18/2021 have been fully considered but they are not persuasive.
With respect to the currently amended claim 1, which includes the cancelled limitation from claim 8 applicant argues, Wable and Miao do not teach the limitations of claim 8.
Specifically, applicant argues on page 9 “Wable discloses hashing performed on social connections identified for a user (i.e., user data), and does not disclose or suggest that a hash is performed on a search query or a portion thereof.”  Examiner respectfully disagrees with the applicant. Abstract explicitly teaches “term identifier is stored in the user-term index with the user and post identifiers. A forward index stores the post by post identifier. Responsive to a search query, the user-term index is searched by the user's connections and the terms.” Paragraph [0042] teaches “In building the user-term index 236, several storage partitions may be used. Each user of the social network service 200 is hash mapped to one of the storage partitions, based on the user identifier.” And Paragraph [0054] teaches “Each of the object stores 404a-n includes the terms used in the posts indexed in the user-term indices 402a-n. When a new post is indexed in the most recent database shard 402n, the hashes of the terms in the post are searched in the object store corresponding to the most recent database shard 402n. If the hash of a term is not found in the object store, it is added to the object store. If the hash of a term is found in the object store, then term identifier is indexed in the database shard 402n. In this way, the database shards 402 are organized by user and by term”  When a user to the social networking system 200, the user-term index 236 references the terms contained in the post in the particular storage partition for the user.”  (emphasis added) therefore the claimed limitation “a hash is performed on a search query or a portion thereof” is taught by the mapping because the hashing is done for the terms in the post as well.  Furthremore, in applicant’s argument, paragraph [0056] was recited which also taught that hashing of search terms, “the term "Obama" is searched by its hash in the most recent database shard in the user-term partition for Jeannie and also searched in the most recent database shard in the user-term partition for Oliver.” (emphasis added)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2015/0120689 –IDS) in view of Wable et al. (US 2016/0371388 – IDS)

1. Miao teaches, A computer-implemented method comprising:
receiving, at a server, a search query from a device ([0021], [0045] - teaches a computer implemented method receiving at a server device a search query from a remote client device);
selecting a search criterion from among a first criterion and a second criterion (figure 3A, [0023], [0025]-[0026], [0043] teaches, selecting a recommended replacement query term (search criterion) from a list of terms which are candidate replacement terms (first criterion) and correction terms (second criterion) respectively);
executing the search query against a data store using the search criterion, wherein selecting the search criterion ([0021], [0043] teaches, executing the search query against a database using the entry which is the recommended replacement query term via a search engine);
receiving search results from the data store in response to executing the selected search query ([0021], [0043] teaches, receiving the user search results from the database via the search engine in response to executing the search query); and
([0043] - the search results and the recommended replacement term are presented to the remote client device, wherein the displayed recommended replacement term represents which term of the candidate terms was used for the search query (state indication)).
Miao does not teach or disclose, 
…wherein selecting the search criterion comprises: calculating a modulo result of a hash of one or more search terms in the search query summed with a random value; 
comparing the modulo result to a search criterion selection threshold; 
if the modulo result exceeds the search criterion selection threshold, selecting the first criterion; and 
if the modulo result does not exceed the search criterion selection threshold, selecting the second criterion.
However, Wable discloses, 
calculating a modulo result of a hash of one or more search terms in the search query summed with a random value ([0048]-[0050], [0054], [0071] teaches, selecting the ranking criteria is based on evaluating a modulo result of a hash of a specific user-term (search terms keyword) added with a random rank (random value)); 
comparing the modulo result to a search criterion selection threshold ([0046], [0050], [0073] teaches, matching the modulo result to a popularity score (search criterion selection threshold)); 
([0046], [0050], [0070], [0073] teaches, if the modulo result exceeds the popularity score, selecting the past posts of the users); and 
if the modulo result does not exceed the search criterion selection threshold, selecting the second criterion ([0046], [0050], [0070], [0073] teaches, if the modulo result is below the popularity score, selecting the posts most recent in time).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the computer-implemented method of Miao to provide wherein selecting the search criterion comprises: calculating a modulo result of a hash of one or more search terms in the search query summed with a random value; comparing the modulo result to a search criterion selection threshold; if the modulo result exceeds the search criterion selection threshold, selecting the first criterion; and if the modulo result does not exceed the search criterion selection threshold, selecting the second criterion, as taught by Wable, in order to gain the advantage of providing a social networking system for efficient search and retrieval (See WABLE; paragraph [00021).

Claim 9 is similar to claim 1 hence rejected similarly.

17. Miao teaches, A system comprising: one or more processors coupled to a nontransitory computer readable medium having stored thereon software instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (fig 4) including:
receiving, at a server, a search query from a device ([0021], [0045] - teaches a computer implemented method receiving at a server device a search query from a remote client device);
(figure 3A, [0023], [0025]-[0026], [0043] teaches, selecting a recommended replacement query term (search criterion) from a list of terms which are candidate replacement terms (first criterion) and correction terms (second criterion) respectively);
executing the search query against a data store using the selected search criterion, wherein selecting the search criterion ([0021], [0043] teaches, executing the search query against a database using the entry which is the recommended replacement query term via a search engine);
receiving search results from the data store in response to executing the selected search query ([0021], [0043] teaches, receiving the user search results from the database via the search engine in response to executing the search query); and
transmitting at least a portion of the search results and a state indication corresponding to the search criterion to the device ([0043] - the search results and the recommended replacement term are presented to the remote client device, wherein the displayed recommended replacement term represents which term of the candidate terms was used for the search query (state indication)).
Miao does not teach or disclose, wherein selecting the search criterion is based on evaluating a modulo result of a hash of one or more search terms keywords summed with a random value, where the evaluating includes comparing the modulo result to a search criterion selection threshold resulting in a first proportion of search being performed using the first criterion and a remaining proportion of searches being performed using the second criterion.
However, Wable discloses,
([0048]-[0050], (0054], [0071] teaches, selecting the ranking criteria is based on evaluating a modulo result of a hash of a specific user-term (search terms keyword) added with a random rank (random value)), where the evaluating includes comparing the modulo result to a search criterion selection threshold resulting in a first proportion of search being performed using the first criterion and a remaining proportion of searches being performed using the second criterion ([0046], [0050], [0073] teaches, the evaluating includes matching the modulo result to an popularity score resulting in a first database shard (first proportion) of search being performed using the past posts of the users (first criterion) and a second database shard of searches being performed using the posts most recent in time (second criterion)). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the non-transitory computer-readable medium of Miao to provide wherein selecting the search criterion is based on evaluating a modulo result of a hash of one or more search terms keywords summed with a random value, where the evaluating includes comparing the modulo result to a search criterion selection threshold resulting in a first proportion of search being performed using the first criterion and a remaining proportion of searches being performed using the second criterion, as taught by Wable, in order to gain the advantage of providing a social networking system for efficient search and retrieval (See WABLE; [0002]).

Claims 2-4 and 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2015/0120689 –IDS) and Wable et al. (US 2016/0371388 – IDS) further in view of Dasdan et al. (US 2012/0149470 - IDS)

All the limitations of claim 1 are taught above.
2. Miao does not teach or disclose, 
receiving a request for additional results from the search results, wherein the request includes an indication of the additional results requested and the state indication; and providing additional search results according to the state indication.
However, DASDAN discloses, receiving a request for additional results from the search results ([0028], [0037] teaches receiving a request for a single result set of Table 1 (additional results) from the search results), wherein the request includes an indication of the additional results requested and the state indication ([0036]-[0037] teaches the request includes a hyperlink (indication) of the single result set of Table 1 requested and the degree of similarity chosen (state indication)); and providing the additional search results according to the state indication ([0036]-[0037] teaches presenting the single result set of Table 1 based on the degree of similarity chosen). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the computer-implemented method of Miao to provide receiving a request for additional results from the search results, wherein the request includes an indication of the additional results requested and the state indication; and providing additional search results according to the state indication, as taught by Dasdan, in order to gain the advantage of improve relevance of search results (See DASDAN; [0008]).

All the limitations of claim 1 are taught above.
3. Miao does not teach or disclose, wherein the data store includes one or more games and information associated with each game, wherein the information associated with each game 
However, DASDAN discloses, wherein the data store includes one or more games and information associated with each of the one or more games ([0023], [0025], [0027] teaches, the game data store 110 includes games received via game server 108 and game metrics (information) associated with each game), wherein the information associated with each game includes one or more of game title, game type, game developer name, game first availability time, game most recent version availability time, or game popularity ([0025], [0027] teaches, the game metrics associated with each game includes type of game), and wherein executing the search query against the data store using the search criterion includes matching the search criterion against the information associated with each game ([0021], [0027]-[0028], [0036], [0039], teaches, executing the search query against the game data store 110 using competition criteria (search criterion) includes correlating (matching) the competition criteria against the game metrics associated with each game). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the computer-implemented method of Miao to provide wherein the data store includes one or more games and information associated with each of the one or more games, wherein the information associated with each game includes one or more of game title, game type, game developer name, game first availability time, game most recent version availability time, or game popularity, and wherein executing the search query against a data store using the search criterion includes matching the search criterion against the information associated with each of the one or more games, as taught by Dasdan, in order to gain the advantage of (See DASDAN; [0008]).

All the limitations of claim 1 are taught above.
4. Miao does not teach or disclose, wherein the search criterion is the first criterion and the search results comprise search results ranked by respective popularity of each search result.
However, Dasdan discloses, wherein the search criterion is the first criterion and the search results comprise search results ranked by respective popularity of each search result ([0028], [0039] teaches the competition criteria is the unchanged criteria (first criterion) based on the specifics of the competition and the search results comprise search results ranked from best to worst (respective popularity) of each search result). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the computer-implemented method of Miao to provide wherein the search criterion is the first criterion and the search results comprise search results ranked by respective popularity of each search result, as taught by Dasdan, in order to gain the advantage of providing scalability in gathering large amount of user preference data (See DASDAN; [0008]).

Claim 10 is similar to claim 2 hence rejected similarly.
Claim 11 is similar to claim 3 hence rejected similarly.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2015/0120689 –IDS) and Wable et al. (US 2016/0371388 – IDS)  further in view of Iwasa et al. (US 2012/0221566 – IDS)

All the limitations of claim 1 are taught above.
5. Miao does not teach or disclose, wherein the search criterion is the second criterion, the method further comprising ranking the search results based on a recency associated with each item that matches the search query.
However, Iwasa discloses, wherein the search criterion is the second criterion ([0040] teaches, the search criteria is the second criteria), the method further comprising ranking the search results based on a recency associated with each item that matches the search query ([0040]-[0042] ranking the search results based on a recency associated with movie role that matches the search query). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the computer-implemented method of KOBO to provide wherein the search criterion is the second criterion, the method further comprising ranking the search results based on a recency associated with each item that matches the search query, as taught by IWASA, in order to gain the advantage of providing efficient browsing of the various content items (See IWASA; [0027]).
Claim 14 is similar to claim 5 hence rejected similarly.

Claims 6 and  15 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2015/0120689 –IDS), Wable et al. (US 2016/0371388 – IDS)  and Iwasa et al. (US 2012/0221566 – IDS) further in view of Dasdan et al. (US 2012/0149470 - IDS)

All the limitations of claim 5 are taught above.
6. Miao/Iwasa do not teach or disclose, wherein the search results are determined based on the search query irrespective of the search criterion, and wherein the search criterion is used to determine an ordering of the search results.
However, Dasdan discloses, wherein the search results are determined based on the search query irrespective of the search criterion ([0043] teaches, the search results are determined based on the search query are also based on scoring criteria (irrespective of the search criterion)), and wherein the search criterion is used to determine an ordering of the search results ([0039] teaches, the competition criteria is used to determine an ordering of the search results). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the computer-implemented method of Miao to provide wherein the search results are determined based on the search query irrespective of the search criterion, and wherein the search criterion is used to determine an ordering of the search results, as taught by Dasdan, in order to gain the advantage of providing optimum ranking for create machine learned ranking rules (See DASDAN; paragraph [0011]).

Claim 15 is similar to claim 6 hence rejected similarly.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2015/0120689 –IDS) and Wable et al. (US 2016/0371388 – IDS)  view of Tang et al. (US 2012/0016906 – IDS)

All the limitations of claim 1 are taught above.

However, Tang discloses wherein the search query includes a plurality of terms ([0049], [0166] teaches, the search query strings include a plurality of keyword strings), and wherein selecting the search criterion is performed on a per search term basis ([0049] teaches, the selection criteria is utilized on each keyword to group them together via the Keyword Selection Module), independent of search criterion selection made for other search terms ([0168]-[0173] teaches, the Keyword Selection Module 330 selects a group of keywords (search terms) based on a manual method (independent of search criterion)). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the computer-implemented method of Miao to provide wherein the search query includes a plurality of terms, and wherein selecting the search criterion is performed on a per search term basis, independent of search criterion selection made for other search terms, as taught by Tang, in order to gain the advantage of facilitating the adding of good keywords and deleting of bad ones for determining the heuristics that matter in keyword selection and retention (See TANG; [0053]).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2015/0120689 –IDS) in view of Wable et al. (US 2016/0371388 – IDS)

All the limitations of claim 11 are taught above.
12. Miao/Dasdan does not teach or disclose, wherein search criterion selection is based on a configurable threshold.
However, Wable discloses, discloses wherein search criterion selection is based on a configurable threshold ([0048], [0073] teaches, ranking criteria selection is based on a popularity score (configurable threshold) which changes based on popularity of users). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the non-transitory computer-readable medium of Miao to provide wherein search criterion selection is based on a configurable threshold, as taught by Wable, in order to gain the advantage of increasing the interactions between the users of a social networking system (See WABLE; [0022]).

All the limitations of claim 11 are taught above.
13. Miao/Dasdan does not teach or disclose, wherein search criterion selection is based on a threshold that is configurable independently for one or more specific search terms.
However, Wable discloses, wherein search criterion selection is based on a threshold that is configurable independently for one or more specific search terms. ((0039), [0048), [0073] teaches, ranking criteria selection is based on a popularity score (configurable threshold) that changes based on popularity of users for each user nick name (independently for one or more specific search terms)). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the non-transitory computer-readable medium of Miao to provide wherein search criterion selection is based on a threshold that is configurable independently for one or more specific search terms, as taught by Wable, in order to gain the advantage of increasing the interactions between the users of a social networking system (See Wable; [0022]).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2015/0120689 –IDS) in view of Wable et al. (US 2016/0371388 – IDS) further in view of Dasdan et al. (US 2012/0149470 - IDS)

All the limitations of claim 17 are taught above.
18. Miao/Wable does not teach and disclose, receiving a request for additional results from the search results, wherein the request includes an indication of the additional results requested and the state indication; and providing additional search results according to the state indication.
However, Dasdan discloses, receiving a request for additional results from the search results ([0028], [0037] teaches, receiving a request for a single result set of Table 1 (additional results) from the search results), wherein the request includes an indication of the additional results requested and the state indication ([0036]-[0037] teaches, the request includes a hyperlink (indication) of the single result set of Table 1 requested and the degree of similarity chosen (state indication)); and 
providing the additional search results according to the state indication ([0036]-[0037] teaches, presenting the single result set of Table 1 based on the degree of similarity chosen). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Miao to provide receiving a request for additional results from the search results, wherein the request includes an indication of the additional results requested and the state indication; and providing additional search results according to the state indication, as taught by Dasdan, in order to gain the advantage of improve relevance of search results (See DASDAN; [0008]). 

Claim 19 is similar to claim 4 hence rejected similarly.

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2015/0120689 –IDS) in view of Wable et al. (US 2016/0371388 – IDS) further in view of Iwasa (US 2012/0221566 – IDS)
	
	All the limitations of claim 17 are taught above.
20. Miao/Wable does not teach or disclose, wherein the second criterion directs a search engine to return search results ranked based on a recency associated with each item that corresponds to respective search results.
However, Iwasa teaches, wherein the second criterion directs a search engine to return search results ranked based on a recency associated with each item that corresponds to respective search results ([0040] teaches the search criteria is the second criteria and ranking the search results is based on a recency associated with movie role that matches the search query). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Miao to provide wherein the second criterion directs a search engine to return search results ranked based on a recency associated with each item that corresponds to respective search results, as taught by Iwasa, in order to gain the advantage of providing efficient browsing of the various content items (See IWASA; [0027]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/